Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs (WO 2015/058801 A1 – cited in the IDS) in view of Abu-Elkheir et al. (Data Management for the Internet of Things: Design Primitives and Solution).

As to claim 1, Jacobs teaches a method for managing data stream processing tasks of a predefined application topology in a stream processing system, the stream processing system comprising one or more data producers, one or more compute nodes, and one or more result consumers (Fig. 1 illustrates a framework … the framework receives, as illustrated at 101, stream of geographic input events and, based on the single-machine implementation … cluster of servers, and in the end, provides a set of output events; page 8, line 29 – page 9), wherein the one or more compute nodes (computational nodes; page 2, line 1) and the one or more data producers (geospatial data; page 1, lines 16-17, i.e., data producer are distributed in different location) are geographically distributed in different physical location (distributed geographic event processing system; page 1, lines 5-6 and page 2, lines 4-5 and page 4, lines 31-33), the method comprising:
assigning geographic scope granularities to the data stream processing tasks of the predefined application topology (“System for geographic event processing, also called geo-streaming system, receive stream of input events and produce meaningful output events from them, where input (and possible output) events are characterized by a geographic location or area”; page 1, lines 8-11, defining a geographical state system … state transition function … providing a local state system … function of said geographical state system; col. 3, lines 15-23, and “With respect to an efficient geographical distribution … user-provided local state system implementation with these coordinates as parameters”; page 5, lines 17-23), wherein the geographic scope granularities of the data stream processing tasks are defined based on geographic location attributes associated with data streams (Jacobs: page 5, lines 17-23);
receiving, by a task manager from a result consumer of the one or more result consumer, an indication in order to trigger data processing for computing a result (Fig. 2, “framework usage” pointing at “distributed deployment”), the indication including geographic scope related information concerning the triggered data processing (Fig. 2, “framework usage” preceded in the illustrated flow by “user provided implementation” and “geographic state model”, this model including tiles as cited above);
generating, by the task manager based on the geographic scope related information of the indication and the geographic scope granularities assigned to the data stream processing tasks of the predefined application topology, an execution plan including task instances for performing the triggered data processing (Based on the GS … provided that “behaves like” the GS in a sense that the correct output events need to be computed … the single-machine implementation has to be configurable with its local universe, i.e. within the area A of locations it takes into account  … (global) aggregation function g defined in the geographical state system a user wants to be deployed; page 11, line 6-29); and
generating, by the task manager from the execution plan, a deployment plan for deploying the task instances of the execution plan on the compute nodes based on physical location information of the one or more compute nodes and location information of the one or more data producer (Given these two implementation described above, the processing means can then automatically create scalable deployments by dividing the universe geographical among the different computes in a cluster … assigned to the computer; page 11, line 31 – page 12, line 9 and The processing means or a dedicated dispatcher may route incoming geographic input events to all computational nodes that host an instance of the local state system whose assigned subset of the universe of locations overlaps with the support of the incoming geographic input events (with the support of an event being defined as the set of locations on which the respective event has an effect); page 6, lines 4-19).
Jacobs does not teach a subscription is received from a result consumer, and updating, by the task manager, the deployment plan in real-time based on detected changes of the physical location of the one or more compute nodes.
However, Abu-Elkheir teaches a subscription is received from a result consumer in order to trigger data processing for computing a result, the indication including geographic scope related information concerning the triggered data processing (page 15585, section “Querying” and “Collection” and page 15603-15604, section 4.1.6 Query Layer), the geographic scope granularities of the data stream processing tasks are defined based on geographic location attributes associated with data streams (data is usually time-stamped and possible geo-stamped; page 15585, section “Production” and The Data/Sources twin layers respectively handle the discovery and cataloguing of data sources and the storage and indexing of collected data (data storage/archival). The data Layer also handles data and query processing for local, autonomous data repository sites; pages 15597). Abu-Elkheir further teaches mobility support in the system, i.e., mobile devices and entities are a prominent subset of the “Things” in IoT, as they move, they need to still be able to report and access data to data stores in a transparent way; page 15589, 2nd paragraph, and the compute nodes are joined or leaved at any time, the system is notified and new compute nodes will be assigned with new processing tasks/data (see section 5.1.2 “Things” Layer; Sources Crawlers and New Sources Notifier; page 15601 and Join/Leave Moderator; page 15602).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Abu-Elkheir to the system of Jacobs because both are directed to the same field of endeavor, processing data from multiple devices, and Abu-Elkheir teaching allows the user to retrieve/request data from stream data based on interest locations, thus enable views of data be available at local and global to the users. Furthermore, based on teaching of Abu-Elkheir regarding Mobility support, when apply to the system of Jacob, the combination would teach updating the deployment plan in real-time based on detected changes of the physical location of the one or more compute nodes.

As to claim 3, Jacobs as modified by Abu-Elkheir teaches wherein the geographic scope related information of the subscription includes a stream type, and wherein the stream type is an output stream type of one or more data stream processing tasks of the application topology in order to determine a set of data stream processing tasks that are to be involved in the triggered data processing (see Abu-Elkheir: page 15586, section “Processing/Analysis” and section 4.1.6 and 4.1.9).

As to claim 4, Jacobs as modified by Abu-Elkheir teaches wherein the geographic scope related information of the subscription includes one or more geographic scope constraints for determining a set of input streams that are to be processed by the triggered data processing, and wherein the geographic scope constraints are defined based on geographic location attributes associated with data streams (see Abu-Elkheir: data is usually time-stamped and possible geo-stamped; page 15585, section “Production” and section 4.1.6 Query Layer).

As to claim 5, Jacobs as modified by Abu-Elkheir teaches wherein the geographic location attributes associated with data streams include physical geographic locations and/or logical geographic locations of data producers generating the data streams (see Abu-Elkheir: data is usually time-stamped and possible geo-stamped; page 15585).

As to claim 6, Jacobs as modified by Abu-Elkheir teaches wherein one or more of the following properties of a data stream are considered for the geographic location attributes:
an identifier of a data producer of the one or more data producers that is generating the data stream;
coordinates of a location of the data producer generating the data stream;
an address of the location of the data producer generating the data stream; and
a logical location of a nearby compute node (see Jacobs: page 5, line 17-23 tiles, coordinates) and (see Abu-Elkheir: data is usually time-stamped and possible geo-stamped; page 15585).

As to claim 7, Jacobs as modified by Abu-Elkheir teaches determining a number of task instances for each of the data stream processing tasks that is to be involved in the triggered data processing based on a geographic scope granularity of the data stream processing task and based on geographic location attribute values of available data streams (see Abu-Elkheir: data is usually time-stamped and possible geo-stamped; page 15585, section “Production” and section 4.1.6 Query Layer).

As to claim 8, Jacobs teaches wherein the task instances of the execution plan are configured with input streams in a bottom-up manner,
wherein each task instance of a data stream processing task is assigned to a unique geographic location attribute value of the geographic location attribute defined by a geographic scope granularity of the data stream processing task,
wherein task instances at the lowest layer get the input streams directly from available data streams belonging to their geographic location attribute values, and
wherein task instances at an upper layer get the input streams from output streams generated by task instances at the layer below (page 6, lines 10-19 and ).

As to claim 9, Jacob teaches wherein a minimal execution plan is generated and wherein computed results of the already triggered and executed task instances are reused for the current triggered data processing (page 6, line 10-19 and lines 21-23).
Jacob does not teach the minimum execution plan is generated by subtracting from the execution plan task instances that have already been triggered and executed by one or more prior subscriptions.
However, such subtraction is effectively done by routing the events to more than one computational nodes as suggested above and obtaining a minimal plan for this is immediately evident from the need to conserve resources.

As to claim 10, Jacobs teaches wherein the compute nodes, the data producers and/or the result consumers of the stream processing system are associated with logical geographic location information in order to be organized within a hierarchical logical network topology (processing tree; page 7, lines 3-5),
wherein the task manager generates the deployment plan by using a heuristic optimization algorithm, wherein task assignments of the deployment plan are computed based on the logical geographic location information of the compute nodes, the data producers and/or the result consumers such that cross traffic within the hierarchical logical network topology is reduced (page 5, line 29 – col. 6, line 2).

As to claim 11, Jacobs teaches wherein the computation of the task assignments of the deployment plan are further based on available resources of running compute nodes and/or based on accessibility of running compute nodes (page 4, lines 24-26).

As to claim 12, Jacobs teaches wherein the data stream processing tasks of the application topology includes the following parameters:
a scope granularity of the task (page 6, lines 10-19);
a type of one or more input streams to be subscribed by the operation associated with the task; and a type of one or more output streams to be published by the operation associated with the task (page 6, lines 26-31).
Jacobs does not teach a name of a task of the data stream processing tasks, and a name of an operation performed by the task.
However, Abu-Elkheir teaches a name of a task of the data stream processing tasks (subscribe/notify model; page 15585, section Production which must indicate which information, could be a task name, in the subscribe/notify model), and a name of an operation performed by the task (command trees; page 15603, section 4.1.6).

As to claim 13, Jacobs teaches wherein a mobility manager is provided for monitoring and/or recording geographic location information of the data producers, the compute nodes and/or the result consumers, and wherein the mobility manager notifies the task manager about changes of the geographic location information (page 7, lines 7-12 and page 13, lines 10-29).
Jacobs does not teach update the execution plan and/or the deployment plan based on detected changes of the geographic location information.
However, since the subscription is location based, it would have been obvious to one of ordinary skill in the art that the execution plan and the deployment plan would be updated if the location information is changed for any of the data producer, the compute nodes and/or the result consumer, to provide the correct result to the consumer.

As to claim 14, it is the same as the method claim 1 above except this is a system claim, and therefore is rejected under the same ground of rejection.

As to claim 15, see rejection of claim 12 above regarding to update the execution plan and/or the deployment plan based on detected changes of geographic location information of the data producers, the result consumers and/or the compute nodes during runtime.

As to claim 16, Jacobs teaches wherein the cross traffic within the hierarchical logical network topology is reduced without overloading compute nodes (page 6, lines 10-19).

Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive. The rejection has been modified to show that the prior art of record still teach the newly added limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
August 31, 2021